DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s 12/08/2020 response is acknowledged.  In light of applicant’s 12/08/2020 claim amendments, a second Requirement for Restriction is discussed below, which supersedes the 10/20/2020 Requirement for Restriction.

Election/Restrictions
Restriction is required under 35 U.S.C. §§ 121 & 372.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 C.F.R. § 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted:
GROUPS
Group I, claims 2, 12-17 and 22, is drawn to a cosmetic ingredient -comprising a plant extract and a hydric organic solvent, wherein the plant extract comprises crenatoside and acteoside and wherein the hydric organic solvent is 1,3-propanediol.
Group II, claim 18, is drawn to a method of modulating the evaporation of a perfume composition applied to skin by applying a cosmetic ingredient -comprising a plant extract and a hydric organic solvent, wherein the plant extract comprises crenatoside and acteoside and wherein the hydric organic solvent is 1,3-propanediol.
Group III, claims 19-20, is drawn to a method of improving the efficacy and/or long-lastingness of a deodorant by adding a cosmetic ingredient -comprising a plant extract and a hydric organic solvent, wherein the plant extract comprises crenatoside and acteoside and wherein the hydric organic solvent is 1,3-propanediol.
Group IV, claim 21, is drawn to a method of facilitating the transition from an antiperspirant to a deodorant by proving a deodorant composition comprising a cosmetic ingredient -comprising a plant extract and a hydric organic solvent, wherein the plant extract comprises crenatoside and acteoside and wherein the hydric organic solvent is 1,3-propanediol.
Group V, claim 23, is drawn to a method of  preparing a cosmetic ingredient -comprising a plant extract and a hydric organic solvent, wherein the plant extract comprises crenatoside and acteoside and wherein the hydric organic solvent is 1,3-propanediol.
a cosmetic ingredient comprising crenatoside and acteoside.  This element cannot be a special technical feature under PCT Rule 13.2 because the element lacks an inventive step in view of the prior art, e.g., ANDARY (US 5,719,129, Issued Feb. 17, 1998; on 09/13/2019 IDS; hereinafter, “Andary”) and JOERGER (US 2008/0176957 A1, publ. Jul. 24, 2008; hereinafter, “Joerger”).  Andary is directed to a derivative of caffeic acid, oraposide, and cosmetic or pharmaceutical compositions, in particular dermotological compositions, containing it.  Andary, title.  In this regard, Andary discloses the preparation of a plant extract from “powdered plant (broomrape)” in order to obtain “purified broomrape extract” (Andary, col. 4, ln. 59 to col. 5, ln. 55), wherein “oraposide or its derivatives are extracted from a plant of the Orobanchaceae family, in particular the broomrape, Rapum genistae” (Andary, col. 2, ln. 26-28), which is noted as a “plant extract compris[ing] crenatoside and acteoside” of the instant claims (as well as an extract similar to “Orobanche rapum power,” extracted from “dried Orobanche rapum” at par. [0084] of the instant published application, US 2020/0085715 A1).  To the extent that Andary DOES NOT TEACH 1,3-propanediol, Joerger, for instance, is directed to preservative compositions comprising renewably-based biodegradable 1,3-propanediol (Joerger, title & abstract), i.e., 1,3-propanediol of the instant claims, wherein 1,3-propanediol is disclosed as suitable for cosmetic (Joerger, par. [0097]) and pharmaceutical compositions (Joerger, par. [0102]).  In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Andary’s “oraposide or its derivatives are extracted from a plant of the Orobanchaceae family, in particular the broomrape, Rapum genistae” (Andary, col. 2, ln. 26-28) and incorporate 1,3-propanediol, as taught by Joerger, in order to obtain the advantage of a preservative (Joerger, title & abstract) suitable for cosmetic (Joerger, par. [0097]) and pharmaceutical compositions (Joerger, par. [0102]).  Therefore, Andary per Joerger teaches the common technical feature of the instant claims.
Because the technical feature is not a contribution over the art, as evidenced by Andary and Joerger, the instant claims lack unity.
The expression “special technical features” means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  The requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 C.F.R. § 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 C.F.R. § 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 C.F.R. § 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
considered as a whole, makes over the prior art.”  Thus, unity of invention exists only when the shared same or corresponding technical feature is a contribution over the art.
Should applicant traverse on the ground that the inventions have unity of invention (37 C.F.R. § 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(i).  
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. § 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103 & 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611